 LASCOINDUSTRIES, INC.527Lasco Industries,Inc.andTextileWorkers Union ofAmerica, AFL-CIO-CLCandAlanGodsey. Cases9--CA-8233, 9-RC-103 10, and 9-CA-8268April 28, 1975DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERS KENNEDY ANDPENELLOOn August 19, 1974, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.`Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the -rulings, findings, andconclusions2 of the Administrative Law Judge and toadopt his recommemded- Order, with the followingmodifications.1.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1) of theAct by,engaging in- the following conduct during theperiod immediately preceding the election: (1) promis-ing one employee a favorable recommendation for a jobhe was seeking with another company in exchange forhis promise to remain in Respondent's employ untilafter the election; (2) removing a supervisor from hisposition in response to employee complaints and noti-fying them of such action; and (3) - soliciting andpromptly remedying the grievances, concerning Re-spondent's failure to grant merit increases and/or jobclassification changes involving certain employees,which were expressed during two meetings held byRespondent.The Administrative Law Judge further found thatRespondent violated Section 8(a)(1)) of the Act bygrantingmerit increases and/or job classificationchanges to employees Earl Bailey, Joel Chatman, Ger-aldCombs, Robert Klaiss, Richard Lawson, DavidPemberton, Ted Ryder, and Thomas Thomas. Re-spondent excepts to the finding of these violations onthe grounds that no issue with respect to any of theseemployees was raised or litigated at the hearing and1The Respondent's request for oral argument is hereby denied as therecord and brief adequately present the issues and the positions of theparties.2 In the absence of exceptions thereto, we adoptpro formathe Adminis-trative Law Judge's conclusion that the Respondent did not violate the Actby suspending Alan Godseythat, therefore, it was denied the opportunity to presentany defenses to these charges it may have-had. We findmerit in this exception.As noted by the Administrative Law Judge, the alle-gations of the complaint concerning wage increases andjob classification changes, as they were developed at thehearing, were predicated solely on Respondent's ac-tions with respect to certain other employees who re-ceived such benefits as a result of complaints concern-ing them specifically made to Respondent's officialsduring two meetings at which the latter clearly impliedthat they would remedy such grievances. In his briefsubmitted to the Administrative Law Judge after theclose of the hearing, however, the General Counsel,relying on payroll records received into evidence at thehearing, contended that Respondent additionally vi-olated the Act by granting such benefits to the above-named employees, among others. Based upon his ownexamination of these documents, the AdministrativeLaw Judge found that each of the above-named em-ployees had been granted such benefits at times otherthan in accordance with Respondent's general policy ofgranting merit increases at 90-day intervals. Althoughhe found no evidence that any of these employees hadcomplained to Respondent's officials themselves, orhad been referred to specifically by others during eitherof the two meetings, the Administrative Law Judgeconcluded that, in the absence of any explanation byRespondent for departing from this policy,' the infer-ence was warranted that Respondent's motivation ingranting such benefits to them was unlawful.The record discloses that no evidence was adducedat the hearing by the General Counsel concerning theparticular circumstances surrounding the granting ofsuch benefits to these specific employees. It is clear,therefore, that the Administrative Law Judge's conclu-sion that Respondent violated the Act with respect tothem was based solely upon a set of unlitigated factswhich, as he himself found, were separate and distinctfrom those upon which the General Counsel premisedthe allegations of the complaint.' In these circum-3Although we do not specifically rely thereon, the record establishes thatRespondent had not strictly adhered to such a policy, but rather frequentlyhad granted merit increases and job classification changes to employees atother than 90-day intervals in the past4The Administrative Law Judge concluded, for similar reasons, thatRespondent also violated the Act by granting a merit increase to employeeSteve Shuster Respondent has also expected to this finding.The record shows that, on examination by Respondent's counsel, theRespondent's assistant plant manager, Donald Olberding, testified that dur-ing the period preceding the election he was approached by Shuster whoclaimed that he was entitled to a merit increase and that, thereafter, he infact received such an increase. The General Counsel, however, did notattempt to establish, and the record does not show, that Shuster was presentat either of the meetings held by Respondent, or that he was specificallyreferred to in the complaints expressed by other employees, or that Re-spondent otherwise granted him such an increase for unlawful purposes. We,therefore, do not adopt the Administrative Law Judge's findings of such aviolation217 NLRB No. 72 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances,we conclude that the finding of these addi-tional violations is unwarranted5 and, accordingly, wedo not adopt the Administrative Law Judge's Decisionin this regard.2. The Administrative Law Judge concluded that theviolation of Section 8(a)(1) by Respondent's solicitingand promptly remedying employee grievances, stand-ing alone,was sufficiently serious to preclude the hold-ing of a fair rerun election and, therefore,warranted theissuance of a bargaining order based on the Union'sshowing of majority status. We do not agree with thisconclusion.'The record establishes,and in view of our discussionabove we find,thatRespondent unlawfully 'grantedmerit increases and/or job classification changes to 10of 70 employees in the unit. We agree with the Ad-ministrative Law Judge's findings that such miscon-duct requires the setting aside of the election.However,we conclude, contrary to the Administrative LawJudge,that all the unfair labor practices committedherein,even when considered in their totality,' are notof such magnitude as to warrant the issuance of a bar-gaining order under the guidelines set forth by theSupreme Court inGissel Packing Co.'Accordingly,we shall modify the Administrative Law Judge'srecommended Order and direct a second election.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Respondent, Lasco Industries, Inc.,Florence,Kentucky, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1.Delete paragraph 2(a) and reletter the subsequentparagraphs accordingly.2. Substitute the attached notice for the notice of theAdministrative Law Judge.IT IS FURTHER ORDEREDthat the election held onNovember 8, 1973, in Case 9-RC-10320 be, and ithereby is, set aside.[Direction of Second Election and Excelsior footnoteomitted from publication.]5 Cf.Poray, Inc,143 NLRB 617, 618 (1963).6In view of our decision herein, we find it unnecessary to pass upon theissues raised by Respondent concerning the validity of certain authorizationcards procured by the Union and the showing of the Union's majority statuswhich was based in part thereon7See,e g,LocalUnionNo 707,Highway and Local Motor FreightDrivers,Dockmen and Helpers, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica (Claremont Polychemi-cal Corporation),196 NLRB 613, 614 (1972).8NLR.B v Gissel Packing Co.,Inc., '395 U.S 575 (1969).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found we violated the law and has orderedus to post this notice.WE WILL NOT Solicit complaints and grievancesfrom you for the purpose of inducing you to with-draw your support from,or to cease giving assist-ance to, TextileWorkers Union of America,AFL-CIO-CLC, or any other labor organization.WE WILL NOTgrant you merit increases or clas-sification changes where our purpose in doing sois to induce you to withdraw your support from,or to cease giving assistance to, the above-namedUnion,WE WILL NOT correct your grievances aboutsupervision by removing supervisors from theirpositions,nor notifyyouthat we have taken suchaction, where such action has been taken to induceyou to withdraw your assistance from,or to ceasegiving support to, the above-named Union.WE WILL NOTin any like or related manner inter-fere with,-restrain,or coerce employees in the ex-ercise of their right to self-organization,to form,join,or assist labor organizations, to bargain col-lectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or othermutual aid or protection as guaranteedby Section7 of the Act, or to refrain from any or all suchactivities.You are free to become and remain members of Tex-tileWorkers Union of America, AFL-CIO-CLC.LASCO INDUSTRIES, INCDECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge:These casesinvolve allegationsthat the above-named Respondent vi-olated Section8(a)(1), (3), and (5) of the Act. The 8(a)(3)allegation consists of the suspensionof Alan Godsey, theChargingParty in Case9-CA-8268,and the 8(a)(5) allega-tion ispredicated on Respondent's refusal to recognize theabove-named Union on thebasis of an asserted-card majority.The charge in Case 9-CA-8233 was filed by the Union onJanuary 9, 1974,and the chargein Case 9-CA-8268 was filedby Godseyon January25, 1974. The chargeswere con-solidated and complaint issuedon March 7, 1974, and hear- LASCO INDUSTRIES, INC.ing thereon was held on April 22 through 24, 1974, in Cincin-nati, Ohio.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent,Imake the following:FINDINGS OF FACTITHE FACTUAL SETTINGRespondent is engaged in the manufacture of fiberglasspanels at a plant in Florence, Kentucky, where it employedapproximately 72 employees at the times relevant herein.'In early September 19731Daniel Patterson, Internationalrepresentativeof the Union,stopped at Respondent's plantand visited the lunchroom where he talked to employeesabout union representation and invited them to a nearbyHoliday Inn to discuss the matter with him if they wereinterested. The next day, several employees met with Patter-son at the Holiday Inn to discuss an organizational attemptamong Respondent's employees.Thereafter,several othermeetings of employees were held at the motel at which union-ization was discussed and at which the employees executedauthorization cards on behalf of the Union. On October 2, theUnion sent Respondent a letter claiming to represent amajority of its employees in a production and maintenanceunit and requesting that a conference be arranged to negotiatea contract. On the same day, the Union filed the petition inCase 9-RC-10310. On October 19, theparties entered intoa Stipulation for Certification Upon Consent Election Agree-ment pursuant to which an election was conducted onNovember 8, in which 40 votes were cast against representa-tion by the Union and 28 votes in favor thereof, with 3challenged ballots. On November 12, the Union filed timelyobjections to conduct affecting the results of the election. Theobjections were consolidated for hearing with the complaintand will be discussed hereinafter.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference,Restraint,and Coercion1.Threats ofloss of jobsThe complaint alleges that on or about November 2, Re-spondent, by maintenance foreman George Disque, threat-ened employees with loss of jobs should the Union be success-ful in the forthcoming election.According to Alan Godsey, the Charging Party in Case9-CA-8268, on or about November 22, he saw Disque in thelunchroom, asked him how he happened to be there, andDisque replied he had been out all night"talking againstyou," meaning the Union adherents and he said "As soon asthis is all cleared up, you're going to be out on the street andthe rest of you guys wearing the T-shirts, too." (This lastremark was a reference to Union T-shirts being worn by someemployees.) Employee Denver Hacker corroborated Godsey,'Jurisdiction is not in issue The complaint alleges,the answer admits, andI find, that Respondent meets the Board's direct outflow standard for theassertion of jurisdiction2Unless otherwise indicated, all dates hereinafter are 1973.529but his testimony about Disque's remarks was less completeand explicit.Disque admitted he had a conversation in the lunchroom,but he denied saying employees would be fired if the Uniongot in. Instead, he gave a different version of the conversa-tion.Disque did not impress me, and I do not credit him.Nevertheless, I shall recommend dismissal of the allegationrelating to his threat because I conclude that the evidence isinsufficient to warrant a finding that Disque is a supervisorwithin the meaning of Section 2(11) of the Act.Disque described himself as maintenance leadman. He andfour other maintenance employees maintain and build equip-ment in the plant. Disque receives the work orders from theplant or productionmanager,but he testified he does notassignthe work to the othermaintenanceemployees; rather,he discusses the work with them, and each employee under-takes to perform the jobs for which he is best qualified.Disque does not transfer employees from job to job. He doesnot recommendwage increasesand there is no evidence thathe reprimands or disciplines employees or has the authorityto do so. Unlike other maintenance employees, he does notpunch a timeclock, but he testified that thereasonfor this wasunrelated to any supervisory functions. Although Disque didnot impress me favorably as a witness, his testimony about hissupervisory status was uncontradicted. While Disque receivesa substantially higher rate of pay than the maintenance menhe leads, that is insufficient basis, standing alone, to warranta finding of supervisory status. In my judgment, in the ab-sence of any evidence that hepossessesthe supervisory crit-eria enumerated in Section 2(11) of the Act, a finding that heisa supervisor within the meaning of Section 2(11) is notwarranted.2.Thepreelection speechof November 7Ervin Brandon is plant manager of the Florence, Ken-tucky, plant. On November7, theday before the election inCase 9-RC-10310,he delivered a speech to the assembledemployees. The complaint alleges that in the course of thisspeech Brandon expressed the futility of employees selectingthe Union as their bargaining representative and told themtheir job security could be jeopardized if the Union wereselected as their bargaining representative.In support of these allegations,General Counsel adducedtestimony from employees Alan Godsey,Randy Paynter, andDale Adams.In his brief, General Counsel repeated the alle-gations of the complaint and gave a record reference to God-sey's testimony,but he did not point out just what remarksof Brandon's supported the allegations of the complaint. Inmy judgment,the testimony of all his witnesses with respectto the speech,if credited,is insufficient to warrant a findingthat Brandon made any remarks which were violative ofSection 8(a)(1) of theAct. Likethe General Counsel, I see nouseful purpose in -repeating the testimony here.Apart fromthat consideration,if the testimony of General Counsel's wit-nesses supported the allegations of the complaint,I would beconstrained to reject it, because Brandon testified that he readfrom a prepared speech which he delivered verbatim, andthere is no testimony to contradict him. I credit him in thisparticular,and to the extent the employees' versions differfrom the written speech,I reject their testimony.The written 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeech,in my judgment,contained no threats as alleged in thecomplaint, but rather contained expressions of opinion pro-tected by Section 8(c) of the Act. Accordingly, I shall recom-mend dismissal of paragraph 5(a)(ii) and (iii) of the com-plaint.3.Promise of a good job recommendationAt the hearing, General Counsel amended the complaintto allege that Respondent violated Section 8(a)(1) of the Actby offering an employee a more desirable position of employ-ment and-a higher rate of pay if he would assist Respondentin defeating the Union. This amendment was predicated ontestimony of former employee Carlos Jump that about mid-October he told Brandon that he was planning to accept a jobat another plant located in the Industrial Park where Re-spondent is located. Brandon asked Jump if he would staylong enough to help him because he needed all the help he-would get against the Union. (Jump was a known opponentof the Union,wearing aVote No T-shirt.) Jump said hewould if Brandon would help him get the new job. Brandonagreed, and Jump did not quit and he voted in the election.Brandon admitted talking with Jump about leaving theCompany and admitted asking him to stay until after theelection "so that we can have it as fair and representative aspossible." Jump said he didn't mind staying if Brandonthought the other company would take him on, and Brandontold him he would give him a good recommendation.It appears to me that there is no essential difference be-tween Brandon's version of his conversation with Jump andJump's version. Under Jump's version, the good recommen-dation was thequid pro quofor his agreement to stay untilafter the election;under Brandon's version,Jump's agree-ment to stay was given before anything was said about arecommendation,and the offer of a good recommendationwas not aquid pro quobut an assurance based on Jump'smerits as an employee. In either case, I find that Respondentviolated Section 8(a)(1) of the Act.Because of Jump's understanding of a, gentleman's agree-ment among employers in the Industrial Park about the hir-ing of one another's employees, a good recommendation fromBrandon was important to Jump. At the time of the conversa-tion, he had not been hired by the other employer and hecould not risk incurring Brandon's displeasure by quittingbefore the election. At the time of the election, he still had noassurance of the new job. For all Jump knew then, he wouldcontinue to be employed by Respondent and when he votedhe could not exercise a free choice because of this promise ofa good recommendation. True, Jump was antiunion at thetime of the conversation, but he could have changed his mind.Brandon's promise interfered with that possibility. I find thatthe promise-was unlawful.4.The solicitation of grievancesThe complaint alleges that Respondent, by Plant ManagerBrandon, Industrial Relations Manager Russell McMurphy,and Foreman Robert Hicks, solicited employee grievances inorder to undermine the Union and thereby violated Section8(a)(1) of the Act. These allegations are based on the follow-ing seriesof events.On October 2, Brandon assembled the employees of the-second shift in the cafeteria. -According to Alan Godsey,Brandon opened the meeting by saying that he knew the -employees had been going over to the Holiday Inn to see anorganizer.Randy Paynter corroborates Godsey as to thisremark and Dale Adams attributes a similar statement toBrandon in his testimony.. Godsey then asked Brandon if heknew they had petitioned for an election with cards from over50 percent of the employees. Brandon did not reply directlyto this; rather, he said that he couldn't understand why theyneeded a union because he had an open-door policy. Accord-ing to Paynter, Brandon's remark was that they didn't needa middle man to do their talking and he asked the employeeswhat their grievances were. According to Adams, Brandonsaid he had an open-door policy and' he thought that theycould settle any differences between themselves.Employee Alan Cornelius spoke out that he couldn't talkto Brandon, that he had been to the office three times beforethe union activitybeganabout three merit increases due himwith no success and that he had talked to two foremen aboutsick pay and had only received half of what he was entitledto.Both Godsey and Adams state that Brandon told Cor-nelius to be quiet and sit down. Other employees to complainwere Nick Brossart, Adams, Paynter, and Bill Brown, all ofwhom complained about not being given the proper job clas-sification and the merit increases which went with them.Employee Georgejana Foltz complained that a foreman toldher that women would never progress further than the pro-duction worker classification and into higher classifications.Brandon asked her what job she wanted and when she toldhim he said she could have it the next night.Godsey complained about the adequacy of maternity bene-fits and told Brandon that the employees wanted somethingdone about Foreman Spiece with whom the employees hadbeen having a lot of trouble. (Paynter attributes the foremancomplaint to employee Oral Jones.) According to Godsey,Brandon made no reply, but the next day a notice was postedon the bulletin board notifying employees that Spiece wasbeing relieved of his foreman position. The meeting endedwith Brandon telling the employees that Industrial RelationsManager Russ McMurphy would come in and talk to themat a later date.McMurphy, who is corporate industrial relations managerwith an office in California, came to the plant in mid-Octoberand spoke to the assembled employees. According to Godsey,McMurphy began by explaining Respondent's progress andcertain changes in its operations.When he had finished ex-plaining these matters, he remarked that now he had reachedthe union situation and he expressed the wish that he couldhave come to the plant at an earlier date, but explained thathe had been delayed. He then asked what exactly were theemployees' problems and gripes. According to employeePaynter,McMurphy said he felt they didn't need a union;they could talk with him freely about their complaints and hewould try to iron them out. Paynter admitted, however, thatMcMurphy said he couldn't promise anything. EmployeeAdams confirmed that McMurphy asked the employees ifthey had any complaints. The employees who had earliercomplained to Brandon at the October 2 meeting generallyrepeated the complaints that they had previously made Aseach complaint was voiced; McMurphy made a note of it. LASCOINDUSTRIES, INCAbout 1 week later, Foreman Hicks approached Paynterand asked him when he believed he should have been reclassi-'fled and for what job. Paynter told him and a week or twolater he received a reclassification and a 21-cent-per-hourraise plus backpay of $75 retroactive to the date he shouldhave been reclassified (this occurred 1 week before the elec-tion). Paynter had complained about reclassification to Fore-man Fortner in June, the second month that he was on thejob for which he believed he was entitled to a reclassification.About the same time, Foreman Hicks called Adams intohis office and reviewed with him the date when Adams hadstarted on the job to which he believed he should have beenreclassified. Thereafter, Adams was reclassified, given a wageincrease and retroactive pay to the date he should have beenreclassified.He received backpay in the amount of $57. Hiswage increase was 10 cents per hour.Employees Alan Cornelius and Bill Brown were similarlyreclassified and given retroactive pay, but the record does notindicate whether they were similarly contacted by Hicks.The complaint alleges that in Brandon's meeting of Octo-ber 2, McMurphy'smeetingin mid-October, and Hicks' in-quiries of Adams and Paynter, Respondent engaged in thesolicitation of grievances in order to undermine the Union,and that it thereby violated Section 8(a)(1[) of the Act. As theforegoing indicates, Respondent not only asked employeeswhat their grievances were, but it also corrected them. Thecorrective action is also alleged to constitute conduct viola-tive of the Act, and I will dispose of thatissuebelow. At thispoint, I treat only of the solicitation of grievances as interfer-ence in violation of Section 8(a)(1) of the Act.The Board has long held that the solicitation of employeegrievancesduringanorganizationalcampaignisunlawful.'This is so even though the employer may nothave promised to remedy the employees' grievances, and mayeven have expressly disclaimed making any promises.' Thepromise is implied from the circumstances of the case, includ-ing the timing of the solicitation and the announced purposeof the solicitation.Where the employer states, as did Bran-don, that he can't understand why the employees feel theyneeda union, that he has an open-door policy, and they don'tneed a middle man to do their talking, or as McMurphystated "he felt they didn't need a union, they could talk withhim freely about their complaints," a promise to remedy thecomplaints is rather clearly implied.Respondent contends that Brandon's and McMurphy'smeetings with employees were not unlawful because theywere in accord with longstanding company policy and prac-tice. It is true that an employer who has had a policy andpractice of soliciting employee grievances may continue suchpolicy and practice during an organizational campaign with-out violating the Act.'Whether his conduct during the or-ganizational campaign accords with his past policy and prac-tice,however,depends on an evaluation of all the3Eagle-Picher Industries, Inc.,171 NLRB 293 (1968).4Landis Tool Company,Divisionof Litton Industries,190 NLRB 757(1971), enfd. 460 F.2d 23 (CA 3, 1972).5The principle that an employer violates the Act when he solicits em-ployee grievances during anorganizationalcampaign is not a principle ofper seapplication; rather, it comes into play "where,as here, anemployer..has notpreviously had a practice of"soliciting employee grievances orcomplaints.. " Reliance Electric Company Madison Plant MechanicalDrivers Division,191 NLRB 44, 46 (1971)531circumstances of the case. In this case, in my judgment, theevidence supports'a finding that Brandon's meeting of Octo-ber 2 and McMurphy's mid-October meeting were not basedon past policy and practice but were precipitated by the or-ganizational activity of Respondent's employees and weredesigned to undermine such activities. According to Bran-don, the employees in the warehouse on the first shift hadasked to meet with him on October 2 to discuss some com-plaints they had about insurance benefits. Brandon met withthem and tried to answer their questions. According to Bran-don, at thismeeting,he learned for the'first time that therewas union activityamongRespondent's employees and helearned it from the warehouse employees who intimated thatthe activity was confined to the second shift production em-ployees and that he should talk to them. It was as a result ofthis that Brandon asserts he called the meeting describedabove.I do not credit Brandon's testimony that he first learned ofunionactivity at this first meeting. According to employeeDenver Hacker, he was one of the employees to speak toPatterson the day he visited the plant. After Patterson left,Foreman Fortner asked him who that was and Hacker toldhim a guy from the Union. The day after Hacker met withPatterson at the Holiday Inn, he was called into the office byBrandon shortly after he arrived at the plant, and Brandonasked him who was involved with the Union. Hacker testifiedthat he had previously given Brandon some information dur-ing a prior union organizational campaign and he told Bran-don that he didn't want to get involved this time. Brandontold him all right, there were other ways to find out. Thistestimony was undenied and I credit it and find that Brandonknew of the employees' union activity before October 2.6Actually, whether Brandon learned of the union activity atthe morning meeting on October 2, or earlier is not too criti-cal. It is abundantly clear that the reason for the meeting withthe second shift employees was the fact of theunionactivity.Thus, at the very outset, according to Godsey's testimony,corroborated by Paynter and Adams, which I credit, themeeting opened with a reference to employee meetings at theHoliday Inn. This observation (which conveyed an impres-sionof surveillance of the employees'unionactivities,.a possi-ble violation of the Act not alleged in the complaint) wasfollowed by the remark that Brandon could not understandwhy the employees neededa unionand that he hadan open-door policy. Such remarks indicate clearly that the meetingwas not planned, not based on company policy andpractice.'6After close of hearing, Respondent filed a motion to reopenhearing topresent evidence relative to amendments to the complaint made at thehearing and to new matters raised at the hearing. One of thesematters wasHacker's testimony The motion was denied Insofar as Hacker's testimonyis concerned, General Counsel did not amend his complaint to allege thateither Fortner's or Brandon's interrogation was unlawful, rather, the tes-timony was proffered and received to support the allegation that the solicita-tion of employee grievances was for the purpose of undermining the Union.Brandon testified on behalf of Respondent and no valid excuse has beengiven for the failureto examinehim on the subject matter of Hacker'stestimonyNor has Respondent given any reason for not calling Fortner.7Brandon's description of the meeting was rather general and did notsubstantially differ from that of the employees except that he testified thatany referenceto meetingsof the employees at the HolidayInn was madeafter what he described as the positive portion of the presentation. However,he never did describe what that consisted of, only that after the presentation(Continued) 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, the record indicates clearly that Respondent hasno practice of soliciting employee grievances. True, the re=cord indicates that employeemeetingshave been held in thepast, but they were not held with any degree of regularity.The last meeting of any kind was in December 1972, and itdealt with plant and production changes and problemsassoci-ated with the physical facilities. Brandon could not rememberany discussion of individual employee problems.The only other meetings with employees are those con-ducted byRussMcMurphy, who conducted two in 1971, onein 1972, and the_meetings in mid-October which are herealleged to be unlawful. According to McMurphy's own tes-timony, it is clear that these meetings are to advise employeesof developments in the operations of the Company generallyand, in my judgment, they can be said to be meetings to solicitemployee grievances only in the sense that after his presenta-tion he asks for any questions. As I have pointedout, Bran-don'smeetingdid not fit that mold. The meeting was notthrown open to questions about anymatterspresented byBrandon; rather, Brandon asked the question and that ques-tion was why do you want a union. I find that Brandonsolicited employee grievances, related his solicitation to theUnion's organizationalcampaignand clearly implied that hewould correct employee grievances so that a union would notbe necessary. Respondent thereby violated Section 8(a)(1) ofthe Act.The complaintalso allegesthat McMurphy unlawfully sol-icited employee grievances in his meeting with employees.The record supports the allegation. Apart from what I havesaid above about McMurphy's meetings of the past, I notethat McMurphy, like Brandon, was the one to ask questionsand not the employees.I notethat in doing so he expresslyadverted to the union situation. Finally, I noteBrandon'sadmission that McMurphy came to the plant when he didbecause of a call from Brandon and Brandon's notification tohim of the Union's campaign.Under these circumstances, itis clearthat the purpose of the meeting was to undermine theUnion and that the solicitation of grievances was unlawful.I so find.As I have described above, about 1 week after McMurphy'smeetingwith employees where they aired their grievances,Foreman Robert Hicks spoke to Adams and Paynter abouttheir complaints about job reclassification and shortly there-after the job reclassifications were made and merit increaseswere granted. It is these inquiries of employees by Hickswhich the complaint alleges as the solicitation of grievances.It is clear, however, that Hicks' inquiries were in implementa-tion of the solicitation of grievances by Brandon or McMur-phy described above and not independentinquiries. I fail tosee how such inquiries could be deemed independent solicita-tions of grievances, and I shall recommend dismissal of theallegation respecting Hicks. In any event, any finding of aviolation would merely duplicate the findings above and re-quire no additional remedy.he asked if there were any questionsas is done in all such meetings I donot credit his version5.The correction of employee grievancesa.Merit increases, retroactive pay increases- and jobclassification changesAs described above, after Respondent solicited employeesabout their grievances and after it learned that certain em-ployees were aggrieved about their job classifications andrates of pay, Respondent made job classification changes forseveral employees and granted them wage increases. Thus,Randy Paynter was reclassified from production worker toutilityman and given a 21-cent-per-hour wage increase effec-tive October 8, plus backpay of $75 to the date he should havebeen reclassified. Dale Adams was similarly reclassified andreceived a 10-cent-per-hour wage increase, plus $57 in back-pay. (His personnel record (G.C. Exh. 12-A) shows this ac-tion as effective October 1, but it is clear from Adams uncon-tradicted testimony that the action was taken sometime afterOctober 17.) Bill Brown, another employee who complained,was also reclassified and given a 10-cent-per-hour wage in-crease plus retroactive pay. He did not testify, and accordingto his personnel record (G.C. Exh. 12-h) such action wastaken on October 1, but it is evident that the action was takenafter the October 2 meeting else he'would not have com-plained to Brandon at the meeting of that date as the uncon-tradicted testimony shows. Alan Cornelius, yet another em-ployee to complain at the October 2meeting,received twowage increases of 10 cents per hour, plus retroactive pay. Oneincrease is shown on his personnel record as being effectiveOctober 1, the other October 15. It is clear again that bothincreases were made after October 2. Nicholas Brossart, yetanother employee to complain on October 2, received a meritincreaseof 14 cents per hour effective October 15 and areclassification and 10 cents per hour on October 22. RobertSturgeon, who is shown as having complained to McMurphyinmid-October, received a classification change and raiseeffective October 1.At the hearing, it appeared that the allegations of the com-plaint respectingwage increases and job classificationchanges were predicated only on the wage increases and clas-sification changes given to the employees who complainedeither to Brandon or McMurphy. In his brief, however, Gen-eral Counsel asserts that there were a total of 25 employeeswho received wage increases during the preelection period.No evidence was received respecting such increases exceptthat referred to above about employees who complained atthe October 2 meeting or the mid-October meeting; neverthe-less,General Counsel contends that all such increases wereunlawfully motivated.According to Respondent, none of the personnel actionswas unlawful; rather, they were consistent with past practice.That practice was to grant employees merit increases at 90-day intervals, with discretion to grant them earlier. If anemployee received a classification change which raised hisrate of pay, this did not interrupt his 90-day interval. In casessuch as Paynter's, Adams', Brown's and Cornelius', Re-spondent asserts it was "simply giving effect to its long stand-ing policies on merit increases and classification changes,which policies had not been applied to these individuals be-cause of error." LASCOINDUSTRIES, INC.I cannot subscribe wholly to the position of either party.Of the 25 employees named by General Counsel in his brief,7 received merit increases in accordance with the 90-dayinterval,"and there is no evidence that Respondent didother than follow its past practice in granting these increases.I therefore find no violation insofar as these increases areconcerned.As to all the other personnel actions, however, it appearsthat they were attributable to the fact that the employees hadexpressed an interestin unionrepresentation, and not to thefact that Respondent was simply correcting errors. This isabundantly clear from the uncontradicted testimony that atthe October 2 meeting, Alan Cornelius complained to Bran-don that he had been to the office three times before unionactivity began about three merit increases due him with nosuccess; the uncontradicted testimony of Godsey that he hadcomplained about his classification before the union activitywith no success and when he was reclassified after October2, he told Foreman Hicks it wasn't right, that "I had put infor the job many times before and now the Union is comingto town I get it", the uncontradicted testimony of RandyPaynter that he had complained about reclassification beforeOctober 2, without success, and the uncontradicted tes-timony of Dale Adams that he had complained to two fore-men before October 2, without success.These complaints were evidently meritorious, but that isnot the point. The point is they were not corrected until theemployees expressed interest in Union representation. 01-berding testified about the changes involving Adams, Brown,Paynter, and Cornelius and that the changes came aboutbecause Foreman Hicks brought to his attention the factthese employees were improperly classified. Foreman Hickscorroborated Olberding about approaching Olberding withcomplaints from Adams, Cornelius, Brown, and Paynter,who had come to him about their classifications. I do notcredit Olberding and Hicks insofar as their testimony sug-gests either'that their discussions antedated October 2, orwere, unrelated to the October 2 meeting, and that-such dis-cussnons represented the normal handling of employee com-plain s. As pointed out above, Adams, Paynter, and Godseytestified without contradiction of complaints before October2, which were ignored and Cornelius complained of that veryfact at the October 2 meeting. Moreover, as will be shownbelow, it is clear that any consultations between Hicks andOlberding about improper classifications occurred after Oc-tober 2 and were attributable to Respondent's decision toremedy the grievances uncovered on October 2 and thereafterin order to forestall unionization.Respondent's assertion that it was simply correcting errorsin the application of existing policy ignores the fact that thiswas the first time that classification changes had been madeeffective retroactively and employees given substantial back-pay. Other instances of retroactive pay represented correc-tions of clerical errors or delay in processing approvedchanges.Respondent's assertion that it was simply correcting errorsalso ignores the fact that the record shows more than thechanges in classification affecting Adams, Brown, Paynter,8Kenneth Balthrop, Richard Dressman, Leroy Heggs, George Hope,Kenneth Johnson, William Potter, and Arthur Ullmer.533and Cornelius, and more than the award of merit increasesin accordance with company policy. Of the 26 employeeslisted in General Counsel's brief, 17 received classificationchanges and wage increases.' This was a significantly highnumber for 1 month compared to other months. Of these,Adams, Brossart, Brown, Cornelius, Godsey, Paynter, andStrugeon are shown to have complained about incorrect clas-sifications at the October 2meetingor the meeting withMcMurphy. Assuming,arguendo,that these 7 classificationchanges all represented corrections of errors, what of theremaining 10?-Three of these 10 classification changes were clearly notthe result of the correction of errors. In the case of George-janna Foltz, there is uncontradicted testimony that on Oc-tober 2 she complained of what was, in effect, sex discrirmna-tion,andAssistantPlantManagerOlberding'sowntestimony indicates that her complaint set in motion an inves-tigation that led not only to her reclassification, but also tothe reclassification of Trudy French and Mona Richardson.Olberding took notes of the employees' complaints at theOctober 2 meeting and testified as follows respecting his ac-tions thereafter.Q. Let me ask you, when were these classificationsmade? After the meeting you attended and you wrotedown?A.Well, this is when I, this was on second shift. Ididn't get an opportunity between that meeting and ourfirst shiftmeeting of the following day, which was the3rd. After that meeting though, you know, we had someproduction problems. After the second meeting therewere similar-not similar, there were other complaintsin there and it seemed to me at this time like there wasa problem. So at the conclusion of the second meeting,which was held on the 3rd with the first shift, yes, I didlook at them. And then Bobbie Hicks came in also whenhis shift started on second shift. And we started gettinginto it then.One of those with whom Olberding got into it was MonaRichardson who, according to Olberding, approached 01-berding the day after the October 2 meeting about beingreclassified. After discussions with supervisors, it was decidedto reclassify Richardson, Foltz, and French. This actionclearly resulted from the solicitation of grievances which be-gan on October 2. These reclassifications were not correctionsof errors and were motivated with a purpose of underminingthe Union.As to other classification changes and merit increases,there is no direct evidence of unlawful purpose. However, inlight of the evidence that Respondent solicited employeegrievances because the employees had expressed a desire forunion representation, Olberding's admission concerning thecourse of conduct he adopted following the meetings withemployees, the fact that employee grievances of the typethereafter corrected had not been corrected before the em-ployees sought union representation, and the fact that someof the classification changes were clearly shown not to have9The personnel records show Godsey as receiving a 7-cent-per-hourincrease with his reclassification, but the parties stipulated this was incor-rectGodsey did not receive a raise on October 2 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen attributable to the correction of errors, absent someevidence by Respondent to explain the reason for such otherreclassification changes and merit increases during the pre-election period, the inference is warranted, and I find, thatwith the exception of the sevenmerit increaseswhich con-formed to Respondent's 90-day interval policy, the classifica-tion changes and meritincreasesto the other employeesnamed in General Counsel's brief were unlawfully motivated.In addition to those already mentioned, that would consist ofthe classification changes and meritincreasesto the follow-ing:Earl Bailey, Joel Chatman, Gerald Combs, RobertKlaiss,Richard Lawson, David Pemberton, Ted Ryder,Steve Shuster, and Thomas Thomas.b.The posting of a notice of theremovalof ForemanSpieceAs noted earlier, one of thecomplaints of the employees atthe October 2 meeting with Brandon was about foremanDoug Spiece who had been giving employees a lot of trouble.On October 4, Respondent posted the following notice: "Athis request, Doug Spiece is being moved from his responsibil-ity as production foreman.He has asked for a permanenttransfer and we have accepted. Doug is on leave of absenceat this time due to the illness of his father."10 The complaintalleges that Respondent violated Section 8(a)(1) of the Act"in posting a notice advising employees that a certain fore-man had been removed from its Florence, Kentucky locationin accordance with employee desires, in an attempt to under-mine the Union as the employees' representative for bargain-ing purposes." At first blush, it appeared to me that thegravamen of this complaint allegation was the fact of Spiece'sremoval from supervision and that the posting of the noticeadvising employees of that fact was part of General Counsel'sproof that the action was taken to satisfy employee griev-ances. Upon further reflection, however, it appears that thegravamen of the complaint is the posting of the notice. Gen-eral Counsel's brief focuses on the posting of the notice as theconduct violative of Section 8(a)(1) because "of the mislead-ing aspect deceiving employees into believing that grievancescould only be resolved by actions of the Respondent not byactions of their chosen collective bargaining representative."While I deem the posting of the notice to be unlawful, I wouldnot articulate the basis of my conclusion in the way GeneralCounsel does.The record indicates that Respondent has a practice ofposting notices to employees of matters such as changes insupervision or other changes affecting employees, and Gen-10 The foregoing is taken from a copy of the notice which was offered intoevidence by Respondent as Resp Exh 11. Objection to receipt into evi-dence of the exhibit was made by Charging Party Godsey, and joined in bythe General Counsel, on the grounds that the exhibit was a copy and notthe original notice which had been posted, and according to Godsey's recol-lection the original notice had not contained the phrase "at his request "Counsel for Respondent conceded the exhibit being offered was a copy butmade no effort to account for the absence of the original. Accordingly, theobjectionwas sustainedand Resp Exh 11 was rejected Thereafter, nofurther effort was made by any of theparties toaccount for the absence ofthe original notice, nor was any effort made to indicate precisely what theterms of the notice were. Upon reconsideration,as Resp.Exh. 11 is a Xeroxcopy of an original and was identified by Brandon as a copy of the noticethat was posted, I have concluded that it should be received in evidence andResp Exh 11 is hereby received into evidence.eral Counsel concededas muchat the hearing. On its face,the notice does not advert to employee complaints or theorganizational campaign as the reason for relieving Spiecefrom his position as a foreman; rather the notice advisesemployees that the change in the supervisory status of Spiecehas been effected "at his request." I nevertheless concludethat the notice was posted in violation of Section 8(a)(1)because I conclude the reason given in the notice for theremoval of Spiece was false, that the reason for the removalwas the employees' complaints on October 2, and that thenotice was posted in the belief that the employees wouldinevitably link the removal with their complaints regardlessof the language of the notice.According to Respondent, Spiece's removal from supervi-sion was wholly unrelated to employee complaints.AssistantPlant Manager Don Olberding testified that on September 28,Spiece had been granted leave of absence to visit his ailingfather in Michigan. Prior thereto, Respondent had allegedlybeen dissatisfied with Spiece's performance but had not re-lieved him for lack of a replacement. When it became neces-sary to grant him leave of absence, Brandon decided to relievehim of his supervisory duties and Spiece was told this beforehe left for his leave of absence on September 28. Accordingto Olberding, when the employees complained about Spieceat the October meeting, Brandon told them of Spiece's leaveof absence and that, while no decision had been made as towhat he would do on his return, he would not be supervisor.Olberding's testimony about Brandon's response was notdirectly contradicted except by Godsey, who testified thatBrandon made no reply to the complainant. Unfortunately,neither Brandon nor any of the employees present at themeeting, other than Godsey, was examined on this point. Iconclude that Godsey's testimony on this point is the morecredible.My principal reason for so concluding is the factthat the terms of the notice are inconsistent with the explana-tion given by Olberding. According to Olberding, Respond-ent was dissatisfied with Spiece's work performance and itdecided to remove him; yet, the notice stated he was removed"at his 'request." This contradiction in Respondent's ownevidence is strong evidence that the reason given for Spiece'sremoval was a false one and that the real reason was theemployees'complaintson October 2. Additional support fora conclusion to that effect is the fact that the decision wasallegedlymade on Friday, yet no notice to employees wasissued on Monday, October 1, a logical time for such a notice,but rather the notice issued on Thursday.Whether or not Spiece was unsatisfactory as a foreman is,of course, not the issue. The issue is Respondent's motive.The timing of the action, the contradiction in Respondent'sevidence, and the evidence that Respondent's response to itsemployees' union activities was to remedy their grievances,persuade me that Spiece was removed as a foreman to satisfyemployee complaints and undermine the Union. Respondentthereby violatedSection 8(a)(1) ofthe Act.B.The Alleged 8(a)(3) Conduct-Respondentmanufactures fiberglass panels. They aremade in various colors and the coloring is achieved by mixingresins with the material. In January 1974, Alan Godsey wasworking in the classification of mixer on the second shift. On LASCO INDUSTRIES, INC.January 16, Godsey ran a batch of material in which headmittedly used the wrong shade of green and ForemanHicks suspended him for the remainder of the shift and thenext work day.Godsey returned to work on Friday and during his shiftmet with Brandon, Olberding, and Hicks. According to God-sey, he complained that-it was wrong to suspend him whenhe had never been told whether his work was good or bad.Ollberding told him he had been warned and Godsey deniedhe had. Brandon told him the suspension was justified, thatGodsey was the worst mixer they had ever had. When he saidthis,Godsey suggested they drop him back to another posi-tion. Brandon said they didn't work that way. He construedGodsey's remark as an admission he could not mix and toldOlberding to suspend him until there was an opening. Godseysaid if that was the way they were going to be he would mixand he started back to work. Brandon then told him thatevery time he made a mistake he would be suspended. Themeeting ended.According to Godsey, when he returned to work he re-minded Foreman Hicks that he had not warned him beforethe suspension. Hicks confirmed he had not, but said thatOlberding and two others had warned him. (Olberding hadsaid at the meeting that he had warned him the day of themistake prior to the start of the shift, but Godsey denied this.)That night Godsey ran panels calling for a color designatedas white 4.5. The order was not completed by the end of theshift and it was completed by the first shift on Monday,January 21.On Wednesday, January 23, Foreman Hicks toldGodsey that something had gone wrong, that the portion ofthe order completed Friday night did not match in color withthe portion completed Monday morning. He told Godseythat they were going to run a 500-pound lot to determine whohad made the error. This was done by Godsey while Hickswatched. The product matched the product which had beenproduced by the first shift. Hicks then suspended Godseyindefinitely. Godsey asked to meet with Brandon again andlater a meeting was arranged for January 28. At that meeting,Godsey was removed from suspension and he returned to hismixer job on January 29.On February 1, Olberding offered Godsey a first shift jobin maintenance which Godsey declined. Olberding also askedGodsey to sign a paper stating he would take any job in theplant with or without a pay cut and Godsey refused. A fewdays later Godsey was transferred to shipping on the firstshift although he wanted a production job.General Counsel contends that the two suspensions ofGodsey were discriminatorily motivated. In support of thiscontention, he adverts to Godsey's prominence in the organi-zational campaign, the absence of warnings prior to the sus-pensions, the circumstances surrounding the error on Janu-ary18,thedisparatetreatmentaccordedGodsey,Respondent's reliance on unrelated shortcomings, and re-marks of Olberding in connection with the postsuspensiontransfer of Godsey. I have carefully weighed all these factorsand am not pursuaded they are sufficient to warrant a findingthat Godsey's suspensions were discriminatorily motivated.Insofar as Godsey's union activity is concerned, it is evi-dent that he was one of the leading supporters of the Unionand that Respondent was aware, of than fact. Among otherthings, Godsey wore a Union T-shirt at work and he was the535one to tell Brandon at the October 2 meeting that the Unionhad filed a petition. It is true that the alleged discriminatorysuspensionsoccurred more than 2 months after the electionwhich the Union lost, but the Union filed objections to theelection and Godsey testified credibly that he was active insoliciting employees to testify in support of the objectionsboth by visiting their homes and talking to them at the plant.Thereis nodirect evidence that Respondent had knowledgeof this, but I believe an inference of knowledge can be drawn.The plant is not verylargeand it is clear that Respondentlearnsquickly of whatis goingon. Thus, it had learned earlyof the union meetings in late September, as shown by Bran-don's interrogation of Hacker, and employees were evidentlyprone to report on such matters as shown by the statementsof first shift employees to Brandon on October 2.It is settled law, however, that union activities or member-ship donot insulatean employee from discharge, or, as here,suspension,for cause, and it is clear here that Godsey gaveRespondent cause for the suspensions imposed on him.He admitted he made amistake onJanuary 16 and therecord supports Respondent's conclusion that he was respon-sible for the January 18 off-colorpanels.The suggestion byGeneral Counsel that themistakewas attributable to a faultyscaleis, in my judgment, not deserving of consideration. Re-spondent had no reason to question the accuracy of the scaleand General Counsel presented no evidence it was inaccurate.It is also settled law that although there may exist cause forsuspensionof an employee, suspension may nevertheless befound unlawful where the evidence indicates that the realreason for the suspension was the employee's unionactivityand not his poor work performance. General Counsel wouldhave me apply this principle here and find the suspensionunlawful for a variety of circumstances. Thus, he points to theevidence that the inspector graded the off-color panels GradeA on January 18, therebycausingGodsey`to continue run-ning the panels with the improper mixture. The record indi-cates the inspectoralso made amistake in checking the colorof the panels, but I fail to see how this avails Godsey. It wasGodsey who made the initial mistake and the inspector'sfailurewas in not catching the mistake. For this, he andothers responsible for not catching the mistake were repri-manded. Godsey was suspended, but his mistake was thegreater and had been preceded by a mistake 2 days earlier:General Counsel adverts to the fact that no employee hadever' been suspended before for poor work performance, in-cluding Paynter who had been replaced by Godsey becauseof his poor performance as a mixer. According to ForemanHicks, Godsey's record was a lot worse than Paynter's. Therecord does not contain Paynter's personnel file for compari-son with Godsey's file, but Godsey's file contains severalmemoranda respecting his poor work performance. Onememorandum dated August 28, 1973, reflects complaints byHicks about a number of costly mistakes by Godsey. Accord-ing to a memorandum of September 7, 1973, Foreman Fort-ner spoke to Godsey about his work performance. On Sep-tember 19 and 26, and October 3, he failed to catalyze 500pounds ofresin.On October 30, he made two 500-pound potsof resin that were off color. On January 7, 1974, he did notmix enoughresinto fill an order. In short, before Godsey wasever suspended, he gave proper and sufficient cause for sus-pension. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel contends the suspension came without awarning. Godsey so testified. I do not credit him. ForemanHicks testified he spoke to Godsey on several. occasions andForeman Trainee Regg, according to a memorandum ofJanuary 9, 1974, told Godsey that recurrenee of mistakescould result in further disciplinary action, including dis-charge. Regg did not testify and the memoranda in Godsey'sfile had not been shown to him, but Godsey was not examinedabout the memoranda at the hearing and did not thereforedispute the accuracy of their contents. The record indicatesthat Godsey last received a merit increase in December 1972.In my judgment, the record permits of no other conclusionthan that Godsey had been warned about his work perform-ance, and the evidence. is insufficient to support a finding ofdisparate treatment.Finally, as to the postsuspension remarks by Olberding inconnection with the transfer of Godsey, I deem them insuffi-cient to warrant a finding that the suspensions, were dis-criminatorily motivated. I note that there is no contention thetransfer was unlawful.To conclude this issue, I would note that Godsey had givencause for suspension long before January 1974, includingduring the period preceding the election. No action was takenagainst him. As my findings above indicate, Respondent en-tertained sufficient animus against the Union that it commit-ted 8(a)(1) violations. However, Respondent's tactic was touse the carrot and not the stick. It appeared to have suc-ceeded as of January 1974 and I fail to understand why itwould have decided to resort to the stick. I shall recommenddismissal of the allegations respecting Godsey.C. The Alleged 8(a)(5)ViolationThe complaint alleges that since on or about October 2,1973, the Union has been designated by a majority of theemployees in an appropriate unit" as their representativefor purposes of collective bargaining; that on October 2, theUnion demanded recognition as such representative; and thatRespondent denied recognition. Respondent admits the de-mand and the denial.Based on the foregoing allegations, and the unfair laborpractices of Respondent as set forth in the complaint, GeneralCounsel asserts that a finding is warranted that Respondentviolated Section 8(a)(5) of the Act and that a bargaining orderis appropriate pursuant to the principle ofN.L.R.B. v. GisselPacking Co.,395 U.S. 575.The assertion that in the context of this case Respondent'srefusal to recognize and bargain with the Union is violativeof Section 8(a)(5) of the Act may be disposed of summarily,because since issuance of the complaint and the filing ofGeneral Counsel's brief, the Board has held that in cases ofthis type a finding of a violation of Section 8(a)(5) is notwarranted.Steel-Fab, Inc.,212 NLRB 363 (1974). Accord-ingly, I shall recommend dismissal of the 8(a)(5) allegation.11The complaint alleges, Respondent stipulated, and I find, that a unit ofall production and maintenance employees, including shipping departmentand truckdnvers employed by Respondent at its Florence, Kentucky loca-tion, but excluding all office clerical employees, professional employees,guards and supervisors as defined in the Act constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9(b)of the ActAlthough the Board has held that a finding of a violationof Section 8(a)(5) is not warranted in cases of this type, itcontinues to adhere to the proposition set forth inGisseLsupra,that in appropriate cases involving employer miscon-duct a bargaining order may issue as part of the remedy forthe misconduct. To give effect to this proposition, it is neces-sary to consider the Union's majority status and the serious-ness of the employer's misconduct.D. The Union's Majority StatusThe parties stipulated that as of October 2, the date of thedemand for recognition, the unit consisted of at least 68employees. According to Respondent, the unit should alsoinclude George Disque and James Mann. General Counselwould exclude Disque as a supervisor, but as I have foundthat Disque is not a supervisor, I shall include him in the unit.General Counsel would excludeMannon the ground heworks in the same job classificationas JamesHerzog whoRespondent agreed to exclude form the unit. Herzog is classi-fied as a production scheduler and soisMann.However, inOctober he was a shipping clerkand atrainee for productionscheduler. I conclude the evidence does not warrant a findingthat at the time relevant herein; namely, October 2, Mannwas either a supervisor or in a job classification excluded bythe terms of the stipulated unit.Basedon the foregoing, I findthat the appropriate unit on October 2 consisted of 70 em-ployees.In order to establish a majority in the above unit, GeneralCounsel introduced into evidence 40 cards, one of which hadbeen signed by James Mann. General Counsel disclaimedreliance on Mann's card in view of his contention that Mannshould be excluded from the unit. However, as I have foundMann to be in the unit and as the validity of his card has beenfully litigated, I shall give consideration to it in determiningthe Union's-majority status.All 40 cards were properly authenticated either by thesigners themselves or by a witness to its execution. Respond-ent asserts in brief that the card of Charley Sams should notbe counted because his name is in printed rather than cursivestyle. That fact is insufficient basis for invalidating an other-wise validly authenticated card.C. A. Froedge Delivery andTrucking Service, Inc.,172 NLRB 46 (1968).Respondent asserts that the card of Mona Richardson isinvalid because she testified she did not date it, and that ofAlan Cornelius is invalid because he testified someone hadchanged the date. The alteration in dateis immaterial asCornelius admitted he signed the card before October 2, thedate of the demand. In any event, his card and that of Rich-ardson bear the date stamp of Region 9 of the Board showingthat they were submitted to the Board on- October 2. Theymay therefore be counted unless invalidated for some otherreason.Yazoo Valley Electric Power Assn.,163 NLRB 777(1967), (Card of Lee Lard).The card of William O'Reilly is challenged on the groundhe was told that his job might be in jeopardy if he did not sign.Patterson admitted mention of the possibility of loss of jobsin talking to employeesat a meeting.He testified that he toldthem that it was not improbable that employees active in theorganizingcampaign would be terminated and a signed unioncard would be proof of an employee's unionacitivity. O'Reil- LASCO INDUSTRIES, INC.ly's testimony does not conflict with this explanation and Isee no basis for invalidating the card by reason of such acomment. The comment was not a threat,but an argumentin favor of signing." O'Reilly's testimony was no more thana statement of his subjective motivation,an unreliable factorin determining the validity of cards.13Although Respondent does not advert to this in his brief,the record indicates thatMona Richardson and DennisKnarr were told by the solicitor that no one would know theysigned a card.Such statements do not invalidate their cards.Steele Apparel Company,Inc.,172 NLRB 903, 922 (1968).The principal attack of Respondent on the validity of thecards is based on assertions of more general application thanthe foregoing.Thus Respondent asserts, "This case is proba-bly an N.L.R.B. first.Herein,the General Counsel seeks abargaining order on behalf of a union whose internationalrepresentative and principal organizer used a sawed-off-shot-gun in connection with his solicitation of card signatures.... Such conduct is completely intolerable and totally incon-sistentwith the purposes of the Act to promote industrialpeace and free and reasonable choice in representation elec-tion."This assertion is based on testimony of Alan Corneliusthat Patterson had brought a shotgun to a meeting at theHoliday Inn which he had laid down by the table he wassitting at,and at some point,whether after or during themeeting is not clear, he loaded it and stated this was for hisprotection,that he had been shot twice or something.Patter-son admitted he had a shotgun at the meeting place.Accord-ing to Patterson,the meeting was breaking up and he wasabout to check out (meetings were held in his': motel room)and he laid the shotgun by his brief case. He did not specifi-cally deny loading it in the presence of the employees orstating why he had the shotgun.I am very dubious aboutCornelius'testimony.He was a thoroughly unreliable witnessas shown by his testimony that he had not read the authoriza-tion card when it is undisputed he was a member of theorganizing committee and solicited other employees to signcards. I, therefore,credit Patterson's description of the inci-dent involving the shotgun.Apart from that, it is clear thatthe presence of the shotgun forms no basis for invalidatingany cards.Cornelius admitted that Patterson did not threatenhim, that he had no reason to. His testimony that the incident"was more or less a show of force to me"is an expression ofopinion not entitled to any weight.Respondent's principal attack on the validity of the cardsis that they were solicited "on the explicit or indirectly ex-pressed representation that they [union organizers]would usesuch cardsonlyfor an election . .. .The authorization card signed by the employees in this casereads as follows:-I hereby accept membership in the Textile WorkersUnion of America of my own free will and do herebydesignate said Textile Workers Union of America as myrepresentative for the purposes of collective bargainingin respect to rate of pay, wages,hours of employment orother conditions of employment.72According to Comehus,Godsey made a similar argument to him13N.L.R.B. v. Gissel,supraat 608537A card containing language such as this is generally re-ferred to as a single-purpose unambiguous card'as to whichthe rule of law has long been that it will be counted forpurposes of proving majority status unless it is proved thatthe employee was told that the card was to be used solely forthe purpose of obtaining an election.This rule of law isknown as -theCumberland Shoedoctrine,'4and inGissel, su-pra p.606, after analysis of the conflict in the circuits withregard to this matter, the Supreme Court stated"In resolvingthe conflict among other circuits in favor of approving theBoard'sCumberlandrule, we think it sufficient to point outthat employees should be bound by the clear language of whatthey sign unless that language is deliberately and clearly can-celed by a union adherent with words calculated to direct thesigner to disregard and forget the language above his signa-ture. There is nothing inconsistent in handing an employee acard that says the signer authorizes the Union to representhim and then telling him that the card will probably be usedfirst to get an election."It is this rationale which must be applied in evaluating themerits of Respondent's challenge to the validity of the cards.In support of this challenge,Respondent elicited testimonyconcerning the purpose of the cards from 16 employees. Ofthese, four employees,Walter Osborne,David Pemberton,George Arrowood,and Kenneth Johnson,can be said to havetestified that they were told that theonlypurpose of the cardwas to obtain an election.Actually, neither Osborne nor Pem-berton described what they were told about the purpose of thecard;rather, both gave an affirmative answer to a leadingquestion by counsel for Respondent.The question to Osbornewas as follows: "Mr. Osborne,when you signed this card orprior to your signing this card were you told that it wouldhave only one purpose?" The question to Pemberton wasessentially the same.The word"only" was also injected into the testimony ofGeorge Arrowood by leading questions,but in a somewhatdifferent manner. Arrowood had solicited employee CharlesWhite to sign a card and he was called by General Counselto identify the card. On cross-examination,he was asked,without objection,what his understanding was of the purposeof the card. He replied that it was to be used to get an election.He testified this was what he told White,and answered affir-matively the leading question"And that would be its onlypurpose?"I can give no probative weight to testimony elicited in thisfashion.In the cases of Osborne and Pemberton,the examina-tion and cross-examinationwere so cursory that littleemerges from their testimony except the questions and an-swers described above. The examination of Arrowood, wasmore thorough and a review of his entire testimony indicatesthat no one told him the only purpose of the card was to getan election.As he testified when asked whether Pattersonsaid that the only purpose of the card was an election, Arro-wood replied,"That's all he brought up and that's all he saidabout it." This is not testimony that Patterson said the onlypurpose of the card was an election.Insofar as Arrowood'srepresentations to White are concerned,he testified he askedWhite to sign a card to get enough members to get enoughmajority to hold an election.He also explained to White what14CumberlandShoeCorporation,144 NLRB 1268, (1963) 538DECISIONSOF NATIONALLABOR RELATIONS BOARDthe card was and "that I thought at that time that we neededone." As I construe this, by "one" Arrowood meant theyneeded a union. He may have believed an election was neces-sary to get a union, but he wanted a union, and an examina-tion of his entire testimony indicates there were no represen-tations to him designed to direct him to ignore the languageof the card, nor did he make any representations to White tonullify the language of the card. White also testified aboutbeing solicited by Arrowood and he did not indicate he wastold the card was only for an election. He testified concerninghis intent-insigning,but I regard such testimony as not worthconsideration.Kenneth Johnson's testimony about the purpose of thecard was not elicited by a leading question. He testified thatPatterson told employees at a HolidayInn meetingwhat thepurpose of the card was and when asked what Patterson said,he replied "That the cards were only for like I said, thepetition, and that they would be used for no other reason."No other witness who was not examined through leadingquestions attributed such a remark to Patterson, and I do notcredit it. I am persuaded that what Johnson testified to washis understanding rather than what he was told.JamesMann testified that he asked Patterson at one of themeetings what the significance of the card was and that Pat-terson replied, "The signing of the cards merely meant thatthey needed a majority of the people in the plant to sign thecards,which then they would present these cards to theNLRB and that would merely grant them time. Iguess-or it would grant them approval by the NLRB topresent their sides or whatever, you know." Respondent con-tends that by "merely" Patterson was representing that thecard would "only" be used for an election. But Mann's"Merely" was not even associated with an election, it wasassociated with "they needed a majority of the people in theplant to sign cards." Mann did not use the word election atall; itwas Respondent's counsel who did. I conclude thatMann's testimony is inaccurate to the extent that it suggestsPatterson told him and other employees present that thecards would only be used for an election.According to most of the witnesses, the idea projectedwhen they were asked to sign cards was their use to obtainan election. Thus, when Mona Richardson was asked whatshe had been told she replied she was told "that we neededsome more cards signed to get an election. . . ." Bill Wattstestified he was told "that they needed it for an election to seeif they could get a count." Ora Holbrook, Floyd Delaney,Michael Butcher, Robert Klaiss, Dennis Knarr, William 0'-Reilly, and James Hamilton gave testimony which is essen-tially the same. According to all these witnesses, the onlypurpose of the cards which was mentioned by the solicitorswas to .get an election. But there is a significant differencebetween telling employees of only one of the two purposes forwhich a card may be used and telling them it will only be usedfor such purpose. As I understand the signers' testimony, theformer situation was the case here, rather than the latter. Inother words, it's not that employees were told that the cardswould only be used for an election, but that they were not tolditwould be used to demand recognition.Actually, it is not completely accurate to state that nomention of a demand for recognition was made. Patterson didmention to employees that a demand for recognition wouldbe made. According to Patterson, at the employee meetings,I said that the card, we definitely had to have thirtypercent to petition the Board for an election. And I toldthem at this time that I would not petition the Boardwith,unlesswe had well over fifty percent and preferablysixty percent, maybe even seventy. After saying this Imentioned the fact to the people that we, it wascustomary-that the reason I wanted over fifty percentitwas customary for us to send a demand letter forrecognition, and that ninety-nine point-nine percent ofthe time the employer would not sit down and agree toan unbiased party, you know, going over the cards andgive us recognition. It just very seldom happens. And inthat case we would like to, you know, we always give ita shot in that direction. And I mentioned the fact thatwe needed a definite clear majority to do this.I.credit Patterson's testimony. It is not in conflict with thatof the witnesses last mentioned above. In addition, his tes-timony is supported by evidence that at one of the meetings,Patterson read to the employees the outline of a proposedletter demanding recognition. At a later meeting, after de-mand had been made, a copy of the demand letter was readas was Respondent's reply. There is no evidence that anyemployee ever protested that such action was inconsistentwith representations made to them.It is evident in this case that the thrust of card solicitorswas on use of the cards for an election, but the cards veryclearly stated that the signer was designating the Union as hisbargaining, representative and I am loath to disregard suchclear language, absent equally clear evidence that statementswere made to employees to ignore the language of the card.In concluding there is no such evidence here, I note thatmuch of the testimony came from witnesses whose grievanceswere remedied or who received classification changes for thevery purpose of preventing unionization. As the Court ob-served inGissel, supraat 608, "We also accept the observationthat employees are more likely than not, many months aftera card drive and in response to questions by company coun-sel, to give testimony damaging to the Union, particularlywhen company officials have previously threatened reprisalsfor union activity in violation of Section 8(a)(1)." (There wereno threats here, but grievances were remedied.) A companionitem of evidence on this idea is the testimony of Dennis Knarrthat about 1 week before hearing in this case, Plant ManagerBrandon posted a notice on the bulletin board that in hisopinion the only reason cards were solicited was for the pur-pose of obtaining an election. Knarr's testimony on this pointwas elicited on cross-examination by a leading question andGeneral Counsel did not really develop the point beyond sucha question, but neither did Respondent explore the point. Itis obvious to me that a notice such as described could wellhave planted a seed that produced the testimony before me.On the basis of the foregoing, I conclude that the recorddoes not support a finding that card solicitors explicitly orindirectly represented to card signers that his card would beused for no purpose other than to help get an election, furtherI conclude that none of the cards in the case was invalidated,by improper representations, and I find that at all timesrelevant herein a majority of Respondent's employees in an LASCO INDUSTRIES, INC.appropriate unit had designated the Union to represent themfor purposes of collective bargaining.15E.The Employer's MisconductEven though the Union had been validly designated by amajority of Respondent's employees, Respondent's refusal torecognize and bargain with it, without more, is insufficientbasis for recommending an order that Respondent recognizeand bargain with the Union. In order to justify such an order,itmust be shown that Respondent engaged in unfair laborpractices sufficiently serious or pervasive that the possibilityof erasing the effects of such -practices and insuring a fairelection by the use of traditional remedies, though present, isslight, and employee sentiment once expressed through cards,would, on balance, be better protected by a bargainingorder.16There is really only one significant unfair labor practice inthis case, but it is one of substantial significance. I have inmind Respondent's solicitation of employee grievances andthe correction of such grievances at the very outset of theorganizational campaign. As was pointed out earlier, one ofthe major complaints of the employees was Respondent'sfailure to abide by its job classification and merit increasepolicy and several employees complained about this to PlantManager Brandon on October 2. Their complaints wereremedied forthwith, with four employees receiving retroac-tive pay and many employees being reclassified and givenmerit increases. The Board has recognized rightly that "thereare few unfair labor practices so effective in cooling em-ployees' enthusiasm for a union than prompt remedy of thegrievances which prompted the employees' union interest inthe first place."" In my judgment, Respondent's promptremedy of the grievances of the employees in this case effec-tively dissipated the Union's majority status and removed notonly for the time, but for an indefinite period of time, anyinclination employees might have to select union representa-tion. (Only one card was signed after October 2.) In the faceof such conduct, I do not believe that a fair election could beconducted, and that the possibility of a fair election by the useof traditional remedies is slight. Accordingly, I shall recom-mend that the Boardissuea bargaining order requiring Re-spondent to recognize and bargain with the Union as aremedy for its serious unfair labor practices.IIITHE OBJECTIONSBefore the Board will issue a bargaining order based onauthorization cards where there has been an election pursu-ant to representation petition, timely objections to conductaffecting the results of the election must have been filed andhave been found meritorious so that the election results areset aside.Irving Air Chute Co., Inc.,149 NLRB 627 (1964).As noted earlier, a representation petition was filed in thiscase and an election was held. Thereafter, the Union filed15 1 include in this majority the card of James Brown signed on October4, after the demand for recognition, as it is clear the demand was a continu-ing one16Gissel, supraat 614, 615.17International Harvester Company,179 NLRB 753 (1969).539timely objections to conduct affecting the results of the elec-tion asserting as objectionable conduct the following:1. In the period preceding the election, the employerunilaterally gave wage increases to a large number ofemployees.2. In the period preceding the election a large numberof employees were promised wage increases.3.During the period preceding the election, some em-ployees were promised promotions.4.On the day of the election, the employer's assistantplant manager, Don Olberding, interrogated a numberof employees in regard to their union position.Extensive discussion of the foregoing objections is not nec-essary. As to Objection 4, I shall recommend that it be over-ruled because no evidence was submitted to support it.As to Objections 2 and 3, no evidence was adduced of anyexpress promises of either wage increases or promotions.However, as my findings above indicate, on October 2, PlantManager Brandon, and again in mid-October, Industrial Re-lationsDirector McMurphy, solicited employee grievancesunder circumstances whereby wage increases and promotions(that is, change in job classifications) were implicitly pro-mised. Based on the analysis given above in connection withthe complaint allegations concerning the solicitation of griev-ances, I conclude that Respondent implicitly promised wageincreases and promotions and find merit to Objections 2 and3 and shall recommend that they be sustained.As to Objection 1, it is clear that many employees weregranted wage increases during the preelection period underthe guise of classification changes and that such wage in-creases were unlawful for reasons given above. Accordingly,I shall recommend that Objection 1 be sustained.In accordance with the foregoing, I shall recommend thatthe election be set aside, and in view of the recommendationthat bargaining order be issued, I shall recommend that thepetition for election be dismissed.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with its operations described herein,have a close, intimate and substantial relationship to trade,traffic, and commerce, among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend that it be ordered to cease and desist therefromand to take certain affirmative action designed to effectuatethe policies of the Act, including, for reasons set forth above,a recommendation that Respondent be ordered to recognizeand bargain with the Union as the representative of its em-ployees to remedy the serious unfair labor practices which itcommitted by which it has rendered the possibility of holdinga fair election slight. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Lasco Industries, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees, includingshipping department and truckdrivers, employed by Re-spondent at its Florence, Kentucky, location, but excludingall office clerical employees,professional employees guardsand supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the mean-ing of Section9(b) of the Act.4. Textile Workers Union of America, AFL-CIO-CLC, isthe exclusive representative of the employees of Respondentin the unit described in paragraph 3 above within the meaningof Section 9(a) of the Act.5. By soliciting employee grievances in a manner and undercircumstances implying that employees did notneed a unionto redress their grievances and by granting merit increasesand job classification changes, including retroactive pay, toemployees, and by removing a supervisor from his positionbecause of employee complaints and posting a notice of itsaction, for the purpose of inducing employees to withholdtheir support form, or to cease giving assistance to the Union,Respondent engaged,and is engaging,in unfair labor prac-tices within the meaning of Sections 8(a)(1) and 2(6) and (7)of the Act.6. The refusal of Respondent to recognize and bargain withthe Union on the basis of authorization cards did not consti-tute a violation of Section 8(a)(1) and (5) of the Act.7.General Counsel has not established by a preponderanceof the evidence that Respondent violated Section 8(a)(1) and(3) of the Act by suspending Alan Godsey.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER1ffRespondent, Lasco Industries, Inc., its officers, agents,successors and assigns,shall:1.Cease and desist from:(a) Soliciting employee complaints and grievances and im-pliedly promising to remedy such complaints and grievancesin order to induce employees to withhold support from, andto cease giving assistance to, TextileWorkers Union -of18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposesAmerica, AFL-CIO-MC, or any other labor organization.(b)Granting employees wage increases and classificationchanges in order to induce them to withhold their supportfrom, and to ,cease giving assistance to, the above-namedUnion, or any other labor organization.(c) Correcting employee grievances by removing supervi-sors from their positions in response to employee complaintsand notifying employees of such action in order to induceemployees to withhold their support from, and to cease givingassistanceto, the above-named labor organization, or anyother labor organization.(d) In any like or related manner interfering with,restrain-ing, or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist, the above-namedlabor organization, or any other labor organization, to bar-gain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed by Section 7 of the Act or to refrain from any orall such activities.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Upon request, bargain collectively with Textile Work-ers Union of America, AFL-CIO-CLC, as the exclusive rep-resentative of all employees in the unit described above, and,if an understanding is reached,embody such understandingin a signed agreement.(b) Post at its Florence, Kentucky, plant copies of theattached notice marked "Appendix."19 Copies of said noticeon forms provided by the Regional Director for Region 9,after being duly signed by Respondent's authorized represen-tative, shall be posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 9, in writing,within 20 days from receipt of this Decision as to what stepshave been taken to comply herewith.As to Case 9-RC-10310, it is recommended that ObjectionNo. 4 be overruled, that Objections 1, 2, and 3 be sustained,and that the election be set aside and the petition be dis-missed.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint not hereinabove found to have been supported bythe evidence be and they hereby are dismissed.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."